 WELTRONIC COMPANYWeltronic CompanyandLocal No.155, InternationalUnion,UnitedAutomobile,AerospaceandAgriculturalImplementWorkersofAmerica(UAW). Case 7-CA-6107October 21, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn April 3, 1968, Trial Examiner John H. Eadieissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decision, anda supporting brief An answering brief was filed bythe Charging Party in response to these exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer with the modifications indicatedherein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedherein, and hereby orders that Respondent, WeltronicCompany, Southfield, Michigan, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, as somodified1.Delete paragraph 2(b) of the Trial Examiner'sRecommended Order and substitute therefor thefollowing:"(b) Give employees who previously performedplant centralwork at the Eight Mile Plant anopportunity to continue to perform such work, _pending bargaining."2.Delete the sixth indented paragraph of the173 NLRB No. 40235appendix entitled "Notice to All Employees," andsubstitute the following-WE SHALL give employees who previously per-formed plant central work at the Eight Mile Plantan opportunity to continue to perform such workpending bargaining.1Like the Trial Examiner, we believethat a return to thestatus quo,so far as is practicable,isan essential part of the remedial order in thiscaseIn adoptingtheTrialExaminer'sRecommendedOrder,weconstruethe requirement that the collective-bargaining agreement beapplied retroactively to the plant central workas aneffort torestoreconditionsas they wouldhave been had Respondentnot moved thework withoutbargaining,whether the collective-bargaining agreementcontinues to be applied to the plantcentral workwill depend, in alllikelihood,on the outcomeof thebargainingwhich we order, i.e , thedispositionof thework and theworkforcein questionAs part of thereturn to thestatusquo,we shall specifically provide that,pending theoutcome of the bargaining,the Employer give to employees at EightMilewho had previously performedtheplant centralwork theopportunityto continueto perform itWe have decided tomake one additional modification in the TrialExaminer'sRecommendedOrderAlthough,as the Trial Examinerfound,itisclearthatRespondentfailed to satisfy its statutoryobligation to bargainwith the Unionabout themove of the plantcentral work,and its effecton employees,the recordreveals that spaceiscrampedat the old EightMile Plant, and at least in part, Respondentwas motivatedby economicconsiderations in making the move. In viewof thefact thatthe work was moved only3miles away,we do notbelieve thatphysical returnof theplant central work to Eight Mile inadvance ofthe good-faith bargaining here directed is essential.SeeUnitDrop ForgeDivisionEaton Yale &Towne,Inc.,171 NLRB No 73Accordingly, we giveRespondent the optionof not moving the physicalperformanceof the workback toEight Milewhile it bargains,so long asit complieswith all otheraspects of the remedial orderTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN H EADIE,Trial Examiner. This proceeding was heldbefore me in Detroit, Michigan, on December 11, 1967, on thecomplaint of the General Counsel and the answer of WeltronicCompany, herein called the Respondent.' The issue litigatedwas whether the Respondent violated Section 8(a)(1) and (5)of the Act After the conclusion of the hearing the GeneralCounsel and the Respondent filed briefs with the TrialExaminerUpon the entire record in the case, and from my observa-tion of the witnesses, I make the following-FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent, a Michigan corporation, has its principaloffice and place ofbusinessat 19500 West Eight Mile Road inthe City of Southfield, Michigan, herein called the Eight MilePlant. Since on or about April 1, 1967, the Respondent hasmaintained and operated a second plant at 20905 TelegraphRoad, Southfield, Michigan, designated as its Plant CentralDivisionand herein called the Telegraph Plant. The Re-spondentis engagedin the manufacture, sale and distribution1The charge was filed on May 29, 1967 The complaint issued onOctober 12, 1967. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDof resistance welding controls, plant central equipment andrelated productsDuring the year ending December 31, 1966, the Re-spondent manufactured, sold and distributed at its Eight MilePlantproducts valued in excess of $500,000, of whichproducts valued in excess of $200,000, were shipped from saidplant directly to points located outside of the State ofMichigan.The complaint alleges, the Respondent answer admits, andthe Trial Examiner finds that the Respondent is engaged incommerce within the meaning of the ActII.THE LABOR ORGANIZATION INVOLVEDLocal No.155, International Union, United Automobile,Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO, herein called the Union,isa labororganizationwhich admits to membership employees of theRespondentIII.THE UNFAIR LABOR PRACTICESThe Respondent and the Union have been parties to acollective-bargaining agreement since 1947 The relevant por-tions of the contract dated September 1, 1964, are as followsARTICLE IRecognitionSection 1. (a) The Company agrees to bargain with theUnion as the exclusive bargaining agency for its employeesat its plant located at 19500 West Eight Mile Road,SouthfieldMichiganwith the exception of office em-ployees, watchmen, foremen, confidential employees andexperimental engineers.(b) In the event the Company discontinues its opera-tions at the present site and moves to another location intheDetroitMetropolitan Area, seniority employees whocan and are willing to accept work at the new location willbe transferred to such a new location with all their seniorityprevailing rates of pay and the prevailing contract with theAFL-CIO-UAW and Local 155Section 2 The Company will negotiate at all timesnecessary in the manner provided herein, with the chosenaccredited representative of its employees for the purposeof determining any disputes which may arise as to wages,rates, working conditions, discriminations or dismissals, andwill adjust any grievances which may now exist or may arisein the futureSection 4The Union agrees that the Management of theCompany has the right to manage the affairs of thebusiness, to control its properties, and equipment, and todirect the working forces of the Company in accordancewith and subject to the terms of this Agreement. Saidfunctions of Management include the right to hire, dis-charge or discipline for just cause, to establish new jobs anddiscontinue jobs,maintain discipline and efficiency ofemployees, to determine the types of products to bemanufactured, the location of plants, plan scheduling ofproduction,methods, processes, andmeans of manu-facturingARTICLE IVSenioritySection 9. In the event of a reduction in the work force,the following procedure shall be observedFirstProbationary employees shall be laid off and noovertime will be worked as long as employees with seniorityare laid off, except in case of emergency by mutualagreementSecondSeniority employeeswillbe laid off in ac-cordance with their seniority standing, provided the senioremployees are capable of meeting the normal standard ofefficiency for the job they claim within a period not toexceed three (3) working daysThird:When a further decrease of employees is neces-sary, no layoff shall occur if it is possible for all regularemployees to work thirty-two (32) hours per week. Thethirty-two (32) hour week shall not continue after four (4)weeks in any calendar year unless agreeed to by theCompany and the Shop Committee. When an increase inforce is necessary, the above procedure shall be reversed.Section 11When new jobs are created or vacanciesoccur, the oldest employees in point of service shall begiven preference in filling such new job or vacancy so far asconsistent with the ability of the employee to perform theservices requiredAll new jobs will be posted forty-eight(48) hours before such vacancy shall be filledSince about 1960 the Respondent developed and manu-factured plant central equipment. Prior to April 1, 1967, suchequipment was manufactured in six plants owned or leased bytheRespondent or its subsidiary or affiliated companies atSouthfield (Eight Mile), Oak Park, Detroit, Bay City and Clare,Michigan, and at Windsor, Ontario, CanadaSince about May, 1965, some plant central work wascarried on at the Eight Mile Plant This consisted of weldingand assembly of cabinets, spray painting, and wiring andelectronic assembly work. The wiring and electronic assemblywork was performed for the most part by employees PlumaFrench and Helen Lobine Other employees at times alsoperformed this workOn or about April 1, 1967, without any prior notice to theUnion, the Respondent moved the plant central wiring andelectronic assembly work from the Eight Mile Plant to its newTelegraph Plant, located approximately 3 miles from the EightMile Plant.2French continued on plant central equipmentwork for about 2 weeks after the move, finishing up workwhich had been assigned to her. She asked Robert Chinavare,3her supervisor, and William Wood, general manager of theRespondent's plant central division, to be transferred to theTelegraph Plant They refused her request, telling her that shewas "in a union shop" and that they did not know what theywere "going to do " When she offered to call the Union to find2 It appears that at or about this same time the Respondent movedwork to the Telegraph Plant from the other five plants wherecomponents of plant central equipment previously had been manufac-tured3 Chinavare testified that he is"plantmanager of plant centraldivision of Weltronic " WELTRONIC COMPANYout if she could be transferred, they again refused herrequest 4The move of the plant central work from the Eight MilePlant to the Telegraph Plant did not result in the layoff of anyemployees However, during September and October of 196614 employees had been laid off at the Eight Mile Plant TheRespondent did not transfer any production employees fromthe Eight Mile Plant to the Telegraph Plant and did not recallany of the employees who had been laid off for work at theTelegraph Plant The Respondent hired five new employeesprior to the hearing herein for the Telegraph Plant at ratesconsiderably less than those specified in its contract with theUnion.On April 14, 1967, the Union, under the terms of itscontract with the Respondent, filed a grievance as follows.The employees of Wcltronic Co 19500 W Eight Mileroad feel that said Company made a definite breach ofcontract by taking away from its employees the PlantCentral job This job originated at Weltronic Co. 19500 W.8mile rd and here it should stay We feel that the PlantCentral job would not only give our people who are nowworking steadier employment, but it would also enable theemployees who are laid off to come back to workThe parties met to discuss the grievance on or about April23 The Union was represented by Marie Skierski, recordingsecretary of the Union, and by its shop committee JohnAnderson, in charge of the Respondent's public relations,stated that it was not possible to transfer employees or recallthe laid off employees for work at the Telegraph Plant becausetheRespondent was paying wages at the Eight Mile Plantwhich it considered to be excessive for competitive reasons. Healso stated that the space available at the Eight Mile Plant forwork on plant central equipment was not sufficient When theparties were unable to resolve the grievance, Skierski requestedarbitrationThe Respondent at first agreed to but later refusedarbitrationAt Skierski's request, the Respondent's positionwas put in writing by letter to Skierski, dated April 26, 1967,as followsYou have requested that we negotiate and arbitrate thequestion of whether we have the right to establish a PlantCentralDivision at 20905 Telegraph Road, Southfield,Michigan, without transferring the employees who workedon Plant Central at 19500 West Eight Mile Road, South-field, Michigan to a new location.Our contract does not provide for negotiation or arbitrationof any management rights matters and it does provide thatwe retain all management rights, including the determina-tionof the location of plants The contract does notprovide for transferring any employees to a new locationunless we discontinue operations at 19500 West Eight MileRoad, Southfield, MichiganFor the above reasons, we decline to negotiate or arbitratethe question referred to in paragraph one hereof.The Union filed another grievance dated May 5, 1967, asfollows-The Company has violated Article I, Section 1 b ofpresent agreement by refusing to transfer the seniority4 French testified credibly to the above Neither Chmavare norWood denied that French asked to betransferredChinavare denied thathe mentioned the Union when French asked to be transferred Woodtestified that he had no recollection of a conversation with French onthe subject237employees with this work Article I, Section 2 by refusingto negotiate the moving of this work They have alsoviolated Section 4 by refusing to recall the laid off SeniorityEmployees.The Respondent refused to meet on this grievance or to discussthe matter further.Contrary to the Respondent's contention, I find that theUnion by agreeing to the management rights clause in thecontract did not waive its right to bargain with respect to therelocation of unit work Any waiver of statutory rights by aunion must be clear and unequivocal. Such is not the case here,especially in view of article I, section 1(b) of the contract.Further, the Respondent contends that lack of space at theEight Mile Plant and the economic necessity of getting all plantcentralwork, excepting cabinet work, under one roofprompted the moving of such work to its new plant. Theevidence indicates that the Respondent was motivated byadditionalconsiderations.The testimony of French andSkierski shows that the reason the Respondent refused totransfer unit employees to the Telegraph Plant was in order tohire nonunion employees at rates far less than those called forin the contract. However, assumingarguendothat the Re-spondent was motivated by economic reasons alone, it still wasobligated to negotiate with the Union concerning the transferof unit work.Accordingly, I find that the Respondent by transferringunit work from its Eight Mile Plant to its Telegraph Plant,without first notifying the Union of its intention to do so orgiving it an opportunity to bargain thereon, violated Section8(a)(5)and (1) of the Act It is also found that theRespondent engaged in additional violations of Section 8(a)(5)of the Act by treating the plant central work as no longer beingcovered by the contract, by unilaterally changing the termsand conditions of employment by paying employees at ratesless than those provided for in its contract with the Union, andby refusing to negotiate with the Union the transfer of unitemployees to or the recalling of laid off employees for work atthe Telegraph Plant.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's opera-tions described in section I, above, have a close, intimate andsubstantial relationship to trade, traffic and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerceV THE REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, it will be recommended that itcease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the ActItwould be futile to attempt to remedy the violation if theRespondent's transfer of unit work to its Telegraph Plant waspermitted to stand. No genuine bargaining over a decision totransferwork could be conducted where that decision hasalready been made and implemented. Therefore, it will berecommended that the Respondent be ordered to restore thestatus quo ante byreturning the plant central work previouslyperformed by its employees at its Eight Mile Plant andfulfilling its statutory obligation to bargain. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDFurther, it appears that the Respondent's unlawful actioncaused the loss of employment to at least some of its laid offemployees Under the circumstances, it will be recommendedthat the Respondent be ordered to apply the terms of itscollective-bargaining agreement with the Union to the plantcentral work retroactively to the date of the transfer of suchwork to the Telegraph Plant, and to recall the laid offemployees who were affected by the Respondent'sunilateralaction, pursuant to the seniority and recall provisions of saidcontract, making them whole for any loss ofearningssufferedas a resultof the Respondent's unlawful conduct. Backpayshall be based upon theearningswhich they normally wouldhave received from the date that the unit work was transferredto the Telegraph Plant to the date of the Respondent's offer ofreinstatement, less any netinterim earnings,and shall becomputed on a quarterly basis in the manner set forth in F WWoolworth Company,90 NLRB 289, together with interest onsuch sums, such interest to be computed in accordance withthe formula prescribed by the Board inIsisPlumbing &Heating Co,138 NLRB 716Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following-CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning ofSection 2(5) of the Act.2All employees at the Respondent's plant located at19500 West Eight Mile Road, Southfield, Michigan, with theexception of office employees, watchmen, foremen, confi-dential employees and experimental engineers, constitute aunit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.3The Union has been at all times material herein theexclusive representative of all employees in the aforesaidappropriateunit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act4 The Respondent has engaged in conduct violative ofSection 8(a)(5) and (1) of the Act5The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case, Irecommend that the Respondent, its officers, agents, succes-sors and assigns, shall be ordered to1Cease and desist from refusing to bargain collectivelywith the Union as the exclusive bargaining representative oftheRespondent's employees in the appropriate unit withrespect to wages, hours, and other terms and conditions ofemployment, unilaterally transferring unit work to otherlocations or otherwise changing the wages, hours, and otherterms and conditions of employment of unit employeeswithout prior bargaining with the Union or any other unionthey may select as their representative, unilaterally treating theplant central work as no longer being covered by its collective-bargaining agreement with the Union, and refusing to negotiatewith the Union the transfer of unit employees to or therecalling of laid off employees for work at the Telegraph Plant2.Take the following affirmative action which I find willeffectuate the policies of the Act.(a)Bargain collectively with the Union as the exclusivebargaining representative of the Respondent's employees in theappropriate unit with respect to wages, hours, and other termsand conditions of employment.(b)Return the plant central work which was previouslyperformed by unit employees to its Eight Mile Plant(c)Apply the terms of the collective-bargaining agreementto the plant central work retroactively to the date of thetransfer of such work, including recall of laid off employeespursuant to the seniority and recall provisions of said contract,aswell as payment of backpay to the employees affected inthemanner set forth in the section above entitled "TheRemedy."(d) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for examinationand copying all records necessary for the determination of theamount of backpay due under these recommendations(e) Post at its store in Southfield, Michigan copies of thenotice attached hereto and marked Appendix. 5 Copies ofsaid notice, on forms provided by the Regional Director forRegion 7, after being duly signed by the Respondent or itsauthorized representatives, shall be posted by Respondentimmediately upon receipt thereof and maintained by it for aperiod of 60 consecutive days thereafter in conspicuous placesincluding all places where notices to employees are customarilypostedReasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this Decision,what steps it has taken to comply herewith 65In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted for thewords"the Recommendations of a Trial Examiner"in the notice In thefurther event that the Board'sOrder be enforced by a decree of aUnited States Court of Appeals, the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order"shall be substituted for thewords"a Decision and Order "6 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read"Notifysaid RegionalDirector,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees thatWE WILL NOT refuse to bargain collectively with LocalNo. 155, International Union, United Automobile, Aero-space and Agricultural Implement Workers of America(UAW), AFL-CIO, as the exclusive representative of allemployees in the following unit:All employees at our plant located at 19500 West EightMile Road, Southfield, Michigan, with the exception of WELTRONIC COMPANY239office employees, watchmen, foremen, confidential em-ployees and experimental engineersWE WILL NOT unilaterally transfer unit work to otherlocations or otherwise change the wages, hours, and otherterms and conditions of employment without prior bargain-ing with the above-named UnionWE WILL NOT unilaterally treat the plant central workasno longer being subject to the provisions of ourcollective-bargainingagreementwith the above-namedUnionWE WILL NOT refuse to negotiate with the above unionthe transfer of unit employees to or the recalling of laid offemployees for work at our plant located at 20905 Tele-graph Road, Southfield, MichiganWE WILL bargain collectively with the above union asthe exclusive bargaining representative of our employees inthe apps opriate unit with respect to wages, hours, and otherterms and conditions of employmentWE WILL return the plant central work to our EightMileRoad Plant which was previously performed byemployees represented by the above-named UnionWE WILL apply the terms of our collective-bargainingagreement with the above Union to the plant central workretroactively to the date of transfer of such work, includingrecall of laid off employees pursuant to the seniority andrecall provisions of said contract, as well as any backpaysuffered by the employees affected as a result of ourbypassing the above-named exclusive bargaining representa-tive and of our unilateral actionWELTRONIC COMPANY(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIf employees have any question concerning this Notice orcompliance with its provisions, they may communicate di-rectlywith the Board's Regional Office, 500 Book Building,1249 Washington Boulevard, Detroit, Michigan 48226 (TelNo 226-3244)